Snapshot - 6:17MJ00052-001                                                                                                                              Page 1 of 4

                            Case 6:17-mj-00052-DMC Document 24 Filed 12/11/20 Page 1 of 4

                                                                                                                                   Back        Print     Sign Out

       AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                     UNITED STATES DISTRICT COURT
                                                       Eastern District of California
                       UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Revocation of Probation or Supervised Release)
                                  v.
                            OAKFIRE BAUGH                                            Criminal Number: 6:17MJ00052-001
                                                                                     Defendant's Attorney: LINDA ALLISON, Assistant Federal Defender
       THE DEFENDANT:
              admitted guilt to violation of charge(s)      I and II    as alleged in the violation petition filed on    .
              was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
              filed on   .

       The defendant is adjudicated guilty of these violations:
       Violation Number                  Nature of Violation                                                            Date Violation Ended
        CHARGE I                              FAILURE TO PAY FINE                                                       09/25/2018
        CHARGE II                             FAILURE TO APPEAR                                                         09/25/2018

        The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on             8/1/2017 .

              The defendant is sentenced as provided in pages 2 through               of this judgment. The sentence is imposed pursuant to the
       Sentencing Reform Act of 1984.

              Charge(s)       is/are dismissed.

               Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

                It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
        residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
        ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
        circumstances.
                                                                                    12/10/2020
                                                                                    Date of Imposition of Sentence




                                                                                    Signature of Judicial Officer
                                                                                    Allison Claire, United States Magistrate Judge
                                                                                    Name & Title of Judicial Officer
                                                                                    12/11/2020
                                                                                    Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=a1537d12... 12/11/2020
Snapshot - 6:17MJ00052-001                                                                                                             Page 2 of 4

                           Case 6:17-mj-00052-DMC Document 24 Filed 12/11/20 Page 2 of 4
       AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
       DEFENDANT: OAKFIRE BAUGH                                                                                          Back    Print
                                                                                                                                    Page 2Sign
                                                                                                                                           of 4 Out
       CASE NUMBER: 6:17MJ00052-001

                                                                  IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       FOURTEEN (14) DAYS.

             No TSR: Defendant shall cooperate in the collection of DNA.

             The court makes the following recommendations to the Bureau of Prisons:

             The defendant is remanded to the custody of the United States Marshal.

              The defendant shall surrender to the United States Marshal for this district
                     at     on     .
                     as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                      before       on    .
                      as notified by the United States Marshal.
                      as notified by the Probation or Pretrial Services Officer.
              If no such institution has been designated, to the United States Marshal for this district.

                                                                        RETURN
       I have executed this judgment as follows:




               Defendant delivered on                                                        to
       at                                                   , with a certified copy of this judgment.



                                                                               United States Marshal


                                                                               By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=a1537d12... 12/11/2020
Snapshot - 6:17MJ00052-001                                                                                                                  Page 3 of 4

                            Case 6:17-mj-00052-DMC Document 24 Filed 12/11/20 Page 3 of 4
       AO 245B-CAED (Rev. 09/2019) Sheet 5 - Criminal Monetary Penalties
       DEFENDANT: OAKFIRE BAUGH                                                                                             Back     Print
                                                                                                                                        Page 3Sign
                                                                                                                                               of 4 Out
       CASE NUMBER: 6:17MJ00052-001

                                                     CRIMINAL MONETARY PENALTIES

               The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                TOTALS
                Processing Fee             Assessment           AVAA Assessment*                JVTA Assessment**         Fine      Restitution
                                             $20.00                                                                      $300.00
             The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
             after such determination.


             If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
             otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
             victims must be paid before the United States is paid.

             Restitution amount ordered pursuant to plea agreement $

             The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
             the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
             subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

             The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                    The interest requirement is waived for the                fine         restitution

                    The interest requirement for the               fine         restitution is modified as follows:


             If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
             through the Bureau of Prisons Inmate Financial Responsibility Program.

             If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
             shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
        * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
        ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
        *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
        committed on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=a1537d12... 12/11/2020
Snapshot - 6:17MJ00052-001                                                                                                                  Page 4 of 4

                           Case 6:17-mj-00052-DMC Document 24 Filed 12/11/20 Page 4 of 4
       AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of Payments
       DEFENDANT: OAKFIRE BAUGH                                                                                             Back      Print
                                                                                                                                         Page 4Sign
                                                                                                                                                of 4 Out
       CASE NUMBER: 6:17MJ00052-001

                                                            SCHEDULE OF PAYMENTS
               Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

        A.              Lump sum payment of $         340.00        due immediately, balance due
                                  Not later than    8/31/2021 , or
                                  in accordance            C,             D,        E,or           F below; or
        B.              Payment to begin immediately (may be combined with                   C,           D,     or   F below); or

        C.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of        (e.g. months or
                        years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

        D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                        years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

        E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                        from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at
                        that time; or

        F.              Special instructions regarding the payment of criminal monetary penalties:

        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
        due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
        Inmate Financial Responsibility Program, are made to the clerk of the court.

        The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

                Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate:

                The defendant shall pay the cost of prosecution.

                The defendant shall pay the following court cost(s):

                The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
                Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

        Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
        assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
        including cost of prosecution and court costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=a1537d12... 12/11/2020
